UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA
                                                                                      FILED
                                                                                       JUN 2 1 2012
                                                                               Clerk ' U· S· o·IS tnet & Bankruptc
                                                                                                    ·
Martin A. Wicken,                             )                               Courts for the District of Columbra
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )       Civil Action No.     12 1019
                                              )
Eric Holder, U.S. Attorney General,           )
                                              )
                Defendant.                    )


                                   MEMORANDUM OPINION

       This matter is before the Court on review of plaintiffs prose complaint and application

to proceed in forma pauperis. The application will be granted and the complaint will be

dismissed pursuant to 28 U.S.C. § 1915A (requiring dismissal of a prisoner's complaint upon a

determination that the complaint fails to state a claim upon which relief may be granted).

       Plaintiff is an inmate at the United States Penitentiary Hazelton in Bruceton Mills, West

Virginia, suing under Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403

U.S. 388 (1971), to challenge the constitutionality ofthe statutes under which he was convicted.

The gravamen of the complaint is that the sentencing court, the United States District Court for

the District of Kansas, lacked jurisdiction over plaintiffs criminal prosecution.

       Because the success of plaintiffs claim would necessarily void his conviction, plaintiff

cannot recover monetary damages, which is the only available remedy under Bivens, without first

showing that he has invalidated the conviction by "revers[al] on direct appeal, expunge[ment] by

executive order, declar[ ation of invalidity] by a state tribunal authorized to make such

determination, or ... a federal court's issuance of a writ of habeas corpus." Heck v. Humphrey,
512 U.S. 477,486-87 (1994); see, e.g., Taylor v. U.S Bd. of Parole, 194 F.2d 882,883 (D.C.

Cir. 1952) (stating that a motion to vacate under 28 U.S.C. § 2255 is the proper vehicle for

challenging the constitutionality of a statute under which a defendant is convicted); Ojo v. I.N.S.,

106 F.3d 680,683 (5 1h Cir. 1997) (explaining that the sentencing court is the only court with

jurisdiction to hear a defendant's complaint regarding errors that occurred before or during

sentencing).

       Plaintiff has not shown the invalidation of his conviction and, thus, has failed to state a

claim upon which relief can be granted under Bivens. A separate Order of dismissal accompanies

this Memorandum Opinion.




                                                      United States District Judge

Date: June \ ( , 2012




                                                 2